Title: To Benjamin Franklin from Jonathan Williams, Jr., 2 January 1785
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


				
					Dear & hond Sir
					St Germain 2 January 1785.
				
				Mariamne has made me a new Years Present of a very fine Girl, both mother & Child are in a fine way & I am in hopes the Scheme of Nursing will Succeed.
				Accept my hearty good wishes for as many returns of this Season as you yourself desire, I don’t know how many that is, but I hope at least it will not interfere with your Dixenniel Custom for at least twice more. Please to make my affectionate Compliments of the Season acceptable to Mrs Hewson with Love to Billy Ben & the little folks.
				I am as ever most respectfully & Dutifully Your affectionate Kinsman
				
					J Williams
				
			 
				Addressed: A Son Excellence / Monsieur Franklin / Ministre Americain / A Passy / pres Paris
				Notation: Williams 2 Jany. 1785.—
			